Judgment in favor of plaintiff after trial of this personal injury action unanimously reversed, on the law and the facts, with $50 costs to appellant, and the complaint dismissed. Plaintiff, a truck driver’s helper, was employed by a rubbish removal company which had been engaged by defendant, a dealer in partitions, on this and prior occasions to remove glass and other debris from its premises. Plaintiff testified that while maneuvering a large piece of glass so that he could throw it out of a window onto his truck it broke without making contact with any object and cut his arm. There was no evidence that the glass pane was defective. Plaintiff’s injuries did not result from the failure of defendant to furnish him with a safe place to work or in failing to keep its premises safe. The injuries occurred because of the prosecution of the work itself as undertaken by plaintiff’s employer, hired as an independent contractor by defendant. Defendant did not direct the manner in which the work should be performed, and it exercised no. supervision over the performance. Under the circumstances defendant is not responsible if plaintiff, his coemployee or his employer failed to adopt a proper method for doing the work (Zuechelli V. City Constr. Co., 4 N Y 2d 52; Iaeono v. Frank & Frank Contr. Co., 259 N. Y. 377; Olsen v. Chase Manhattan Bank, 10 A D 2d 539). Concur — Botein, P. J., Rabin, Eager, Steuer and Bastow, JJ.